Fourth Court of Appeals
                                   San Antonio, Texas
                                       November 18, 2019

                                       No. 04-19-00586-CR

                                   Victor Raul RODRIGUEZ,
                                            Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                  From the 341st Judicial District Court, Webb County, Texas
                             Trial Court No. 2018CRF000047-D3
                     Honorable Rebecca Ramirez Palomo, Judge Presiding


                                         ORDER
       On October 29, 2019, appellant’s attorney, Mr. Oscar O. Peña, filed a motion to withdraw
as counsel. The motion is GRANTED, and it is ORDERED that Mr. Oscar O. Peña is
withdrawn as counsel of record for appellant.

        On October 25, 2019, the court reporter responsible for preparing the reporter’s record
for this appeal filed a notification of late record, stating that the reporter’s record has not been
filed because appellant has failed to request the record in writing and because appellant failed to
pay or make arrangements to pay the reporter’s fee for preparing the record and appellant was
not entitled to appeal without paying the fee. It is therefore ORDERED that appellant provide
written proof to this court within ten days of the date of this order that appellant has requested
the court reporter to prepare the reporter’s record, which request must designate the portions of
the proceedings and the exhibits to be included. See TEX. R. APP. P. 34.6(b)(1). It is further
ORDERED that appellant provide written proof to this court within ten (10) days of the date of
this order that either (1) the reporter’s fee has been paid or arrangements have been made to pay
the reporter’s fee; or (2) appellant is entitled to appeal without paying the reporter’s fee. If
appellant fails to respond within the time provided, appellant’s brief will be due within thirty
(30) days from the date of this order, and the court will consider only those issues or points
raised in appellant’s brief that do not require a reporter’s record for a decision. See TEX. R. APP.
P. 37.3(c). If appellant files written proof within the time provided, the reporter’s record must be
filed no later than ten days after the date appellant’s written proof is filed with this court.
                                              _________________________________
                                              Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of November, 2019.



                                              ___________________________________
                                              MICHAEL A. CRUZ,
                                              Clerk of Court